                       Case 21-10474-MFW             Doc 169    Filed 03/29/21      Page 1 of 1




                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE


        In re:                                                     Chapter 11

        ALAMO DRAFTHOUSE CINEMAS                                   Case No. 21-10474 (MFW)
        HOLDINGS, LLC, et al.,
                                                                   (Jointly Administered)
                                          Debtors.
                                                                   Ref. Docket No. 168


                            ORDER SCHEDULING OMNIBUS HEARING DATES

                        Pursuant to Del. Bankr. L.R. 2002-1(a), this Court has scheduled the following

        omnibus hearing dates in the above-captioned proceeding:


                                   April 21, 2021 at 11:30 a.m. (ET)

                                   May 3, 2021 at 11:30 a.m. (ET) (Sale Hearing)




         Dated: March 29th, 2021                               MARY F. WALRATH
         Wilmington, Delaware                                  UNITED STATES BANKRUPTCY JUDGE
27928711.1
